Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreider (U.S. Pat. No. 3,819,542).
Regarding Claims 1, 2, 5, and 7, Kreider teaches methods of making cellular layers (construed as “porous material”) comprising adding organic solvent into aqueous latex and subsequently evaporating (Abstract). Kreider teaches an embodiment in Example 2 whereby polymer latex is provided, isooctyl phenol (surfactant) is added, xylene is added with stirring until no phase separation occurs, an aqueous solution of hydroxyethyl cellulose (water soluble polymer) is added, the obtained mixture is drawn down on a substrate, and a cellular film is formed by drying (reading on evaporating/removing water and organic solvent) (Col. 7, Lines 1-26). The evaporating step of Kreider reads on the claimed evaporating step since ambient heat is applied to Kreider indicates a fraction of organic solvent swells dispersed polymer whereby an emulsion stabilizer is used to prevent undesired coagulation of organic solvent (Col. 3, Line 65 to Col. 4, Line 27). Given such, the organic solvent/latex mixtures of Kreider are seen to be indicated to be emulsions whereby organic solvent is a “dispersoid”. The boiling point of xylene (~139 degrees C) is higher than that of water (100 degrees C). Since there is no apparent difference in structure between the ethylhydroxyl cellulose of the specification (see Table 1) and what is described by Kreider, the ethylhydroxyl cellulose of Kreider is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents such as xylene and possess the water solubility characteristics claimed in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 102/103
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreider (U.S. Pat. No. 3,819,542) as evidenced by Dow (Butyl Carbitol Acetate Information).
Kreider teaches methods of making cellular layers (construed as “porous material”) comprising adding organic solvent into aqueous latex and subsequently evaporating (Abstract). Kreider teaches an embodiment in Example 2 whereby polymer latex is provided, isooctyl phenol (surfactant) is added, xylene is added with stirring until no phase separation occurs, an aqueous solution of hydroxyethyl cellulose (water soluble polymer) is added, the obtained mixture is drawn down on a substrate, and a cellular film is formed by drying (reading on evaporating/removing water and organic Kreider reads on the claimed evaporating step since ambient heat is applied to the emulsion and the claims specify no particular heating temperature. The latex polymers are emulsion polymers obtained via emulsion polymerization (see for instance Claim 1) whereby Kreider indicates a fraction of organic solvent swells dispersed polymer whereby an emulsion stabilizer is used to prevent undesired coagulation of organic solvent (Col. 3, Line 65 to Col. 4, Line 27). Given such, the organic solvent/latex mixtures of Kreider are seen to be indicated to be emulsions whereby organic solvent is a “dispersoid”. The boiling point of xylene (~139 degrees C) is higher than that of water (100 degrees C). Since there is no apparent difference in structure between the ethylhydroxyl cellulose of the specification (see Table 1) and what is described by Kreider, the ethylhydroxyl cellulose of Kreider is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents such as xylene and possess the water solubility characteristics claimed in the absence of evidence to the contrary.
Regarding Claim 3, Kreider only lists a small finite number of preferable solvents. Out of roughly five species, Kreider expressly teaches butyl carbitol acetate (Col. 4, Lines 15-27), which as evidenced by Dow has a boiling point (245.3 degrees C) more than 100 degrees C greater than that of water. The position is taken that Kreider is of sufficient specificity to anticipate a process whereby butyl carbitol acetate is used as dispersoid. See MPEP 2131.02. Alternatively, to the extent that Kreider is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize either butyl carbitol acetate as a dispersoid within Kreider’s emulsions, thereby Kreider.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooper (US 2006/0154067 A1) as evidenced by, or in view of, SPScientific (Basic Principles of Freeze Drying).
Regarding Claims 1-6, Cooper teaches methods of making porous beads comprising preparing a oil-in-water emulsion comprising hydrophilic polymer and subsequently freeze-drying, the latter reading on “evaporating the water and dispersoid” (Abstract; Examples). The hydrophilic polymer can be polyvinyl alcohol (¶ 25). Cooper describes an embodiment in Example 9 where a polyvinyl alcohol solution in water is mixed with cyclohexane (dispersoid) in the presence of surfactant (sodium dodecyl sulfate) to form emulsion, which is then subsequently freeze dried to yield porous beads (¶ 99-102). As evidenced by SPScientific, freeze drying includes the application of heat energy to sublimate solvents (Page 1), and thus, evaporating and thereby removing water/dispersoid within Cooper’s frozen emulsions via applying heat is seen to intrinsically be occurring. Alternatively, Cooper teaches the beads can be freeze-dried in a commercial freeze-drier at various temperatures (¶ 37) and SPScientific teaches it was well known in the art that sublimation via a freeze-drying process is promoted by applying heat energy under vacuum (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to apply heat to the frozen emulsions of Cooper because doing so would promote sublimation within the freeze-drying process as taught by SPScientific
With respect to the dispersoid having a higher boiling point than water, Cooper provides a list of 12 preferred organic solvents of which 5 exhibit a higher boiling point of water (dodecane: ~216 degrees C; decane: 174 degrees C; toluene: ~111 degrees C; xylene: ~139 degrees C; mineral oil). The position is therefore taken that Cooper is of sufficient specificity to anticipate a process whereby dispersoid having a boiling point greater than that of water, specifically where either dodecane, decane, toluene, xylene, or mineral oil, is used. See MPEP 2131.02. Alternatively, to the extent that Cooper is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize either dodecane, decane, toluene, xylene, or mineral oil as a dispersoid within Cooper’s emulsions, thereby predictably affording workable porous particles in accordance with the teachings of Cooper. Dodecane and decane are “alkane compounds”. Dedecane has a boiling point greater than 100 degrees C than that of water (100 degrees C). There is no apparent difference in structure between the hydrocarbon solvents described by Cooper and what is described within the specification (see for instance Table 1) and thus, the solubility characteristics claimed are seen to necessarily be present in the absence of evidence to the contrary. 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cooper ‘388 (US 2007/0225388 A1) as evidenced by, or in view of, SPScientific (Basic Principles of Freeze Drying).
Regarding Claims 1-6, Cooper ‘388 teaches methods of making porous bodies comprising preparing a oil-in-water emulsion comprising water-soluble polymer and subsequently freeze-drying, the latter reading on “evaporating the water and dispersoid” Cooper ‘388 describes an embodiment in Example 6 where a polyvinyl alcohol solution in water is mixed with cyclohexane (dispersoid) in the presence of surfactant (sodium dodecyl sulfate) to form emulsion, is placed in a mold (beaker), which is then subsequently freeze dried to yield a porous body (¶ 115-118). As evidenced by SPScientific, freeze drying includes the application of heat energy to sublimate solvents (Page 1), and thus, evaporating and thereby removing water/dispersoid within Cooper ‘388’s frozen emulsions via applying heat is seen to intrinsically be occurring. Alternatively, SPScientific teaches it was well known in the art that sublimation via a freeze-drying process is promoted by applying heat energy under vacuum (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to apply heat to the frozen emulsions of Cooper ‘388 because doing so would promote sublimation within the freeze-drying process as taught by SPScientific. 
With respect to the dispersoid having a higher boiling point than water, Cooper ‘388 provides a list of 16 preferred organic solvents of which 4 exhibit a higher boiling point of water (dodecane: ~216 degrees C; decane: 174 degrees C; toluene: ~111 degrees C; xylene: ~139 degrees C) (¶ 75-81). The position is therefore taken that Cooper ‘388 is of sufficient specificity to anticipate a process whereby dispersoid having a boiling point greater than that of water, specifically where either dodecane, decane, toluene, or xylene is used. See MPEP 2131.02. Alternatively, to the extent that Cooper ‘388 is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize either dodecane, decane, toluene, or xylene as a dispersoid within Cooper ‘388’s emulsions, thereby predictably affording workable Cooper ‘388. Dodecane and decane are “alkane compounds”. Dedecane has a boiling point greater than 100 degrees C than that of water (100 degrees C). There is no apparent difference in structure between the hydrocarbon solvents described by Cooper ‘388 and what is described within the specification (see for instance Table 1) and thus, the solubility characteristics claimed are seen to necessarily be present in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreider (U.S. Pat. No. 3,819,542) in view of Oil and Colour Chemists (Surface Coatings: Vol I-Raw Materials and Their Usage).
Kreider teaches methods of making cellular layers (construed as “porous material”) comprising adding organic solvent into aqueous latex and subsequently evaporating (Abstract). Kreider teaches an embodiment in Example 2 whereby polymer latex is provided, isooctyl phenol (surfactant) is added, xylene is added with stirring until no phase separation occurs, an aqueous solution of hydroxyethyl cellulose (water soluble polymer) is added, the obtained mixture is drawn down on a substrate, and a cellular film is formed by drying (reading on evaporating/removing water and organic solvent) (Col. 7, Lines 1-26). The evaporating step of Kreider reads on the claimed evaporating step since ambient heat is applied to the emulsion and the claims specify no particular heating temperature. The latex polymers are emulsion polymers obtained via emulsion polymerization (see for instance Claim 1) whereby Kreider indicates a fraction of organic solvent swells dispersed polymer whereby an emulsion stabilizer is Kreider are seen to be indicated to be emulsions whereby organic solvent is a “dispersoid”. The boiling point of xylene (~139 degrees C) is higher than that of water (100 degrees C). Since there is no apparent difference in structure between the ethylhydroxyl cellulose of the specification (see Table 1) and what is described by Kreider, the ethylhydroxyl cellulose of Kreider is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents such as xylene and possess the water solubility characteristics claimed in the absence of evidence to the contrary.
Regarding Claim 6, Kreider is directed toward aqueous latex coatings comprising hydroxyethyl cellulose as thickener (Abstract; Col. 7, Lines 12-16). Kreider differs from the subject matter claimed in that a polyvinyl alcohol-type polymer is not disclosed.  Oil and Colour Chemists teaches it was known that water soluble polymers such as hydroxyethylcellulose and polyvinylalcohol can be used as thickeners in latex coating compositions (Pages 249 and 252-255). In view of this, it would have been obvious to one of ordinary skill in the art to substitute hydroxyethylcellulose with polyvinylalcohol within the latexes of Kreider, thereby predictably affording thickened compositions in accordance with the teachings of Oil and Colour Chemists.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo (WO2016/089309 A1) in view of SPScientific (Basic Principles of Freeze Drying).
Regarding Claims 1 and 3-6, Loo teaches methods of preparing hollow microparticles comprising dispersing polymer solution in organic solvent (dispersoid) Loo’s examples use methylene chloride as organic solvent, Loo teaches several organic solvents can be used, such as propylene carbonate (¶ 52). It would have been obvious to one of ordinary skill in the art to substitute methylene chloride with propylene carbonate as organic solvent, thereby predictably affording hollow microparticles in accordance with the teachings of Loo. As indicated by the instant specification at Table 1, propylene carbonate has a boiling point (242 degrees C) that is over 100 degrees greater than that of water. Since there is no perceivable difference between the polyvinylalcohol and propylene carbonate materials of the specification and what is described by Loo, the solubility characteristics of the claim is seen to intrinsically be present in the absence of evidence to the contrary. 
With respect to evaporating via applying heat, Loo teaches the solvents are removed via lyophilisation (i.e. freeze-drying) (Abstract; ¶ 125). As evidenced by SPScientific, freeze drying includes the application of heat energy to sublimate solvents (Page 1), and thus, evaporating the thereby removing water/dispersoid within Loo’s frozen emulsions via applying heat is seen to intrinsically be occurring. Alternatively, SPScientific teaches it was well known in the art that sublimation via a freeze-drying process is promoted by applying heat energy under vacuum (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to apply heat to the frozen emulsions of Loo because doing so would promote sublimation within the freeze-drying process as taught by SPScientific
Regarding Claim 2, Loo uses polyvinylalcohol as surfactant (¶ 66-67). Alternatively, Loo teaches mixtures of surfactants can be used (see “and mixtures thereof” within ¶ 62-67). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a mixture of polyvinylalcohol with a second surfactant, thereby predictably affording hollow microparticles in accordance with the teachings of Loo.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper ‘388 (US 2007/0225388 A1) as evidenced by, or in view of, SPScientific (Basic Principles of Freeze Drying).
Cooper ‘388 teaches methods of making porous bodies comprising preparing a oil-in-water emulsion comprising water-soluble polymer and subsequently freeze-drying, the latter reading on “evaporating the water and dispersoid” (Abstract; Examples). The water-soluble polymer can be poly(vinyl alcohol) (¶ 15-17).  Cooper ‘388 describes an embodiment in Example 6 where a polyvinyl alcohol solution in water is mixed with cyclohexane (dispersoid) in the presence of surfactant (sodium dodecyl sulfate) to form emulsion, is placed in a mold (beaker), which is then subsequently freeze dried to yield a porous body (¶ 115-118). As evidenced by SPScientific, freeze drying includes the application of heat energy to sublimate solvents (Page 1), and thus, evaporating the thereby removing water/dispersoid within Cooper ‘388’s frozen emulsions via applying heat is seen to intrinsically be occurring. Alternatively, SPScientific teaches it was well known in the art that sublimation via a freeze-drying process is promoted by applying heat energy under vacuum (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to apply heat to the frozen emulsions of Cooper ‘388 because SPScientific. 
With respect to the dispersoid having a higher boiling point than water, Cooper ‘388 provides a list of 16 preferred organic solvents of which 4 exhibit a higher boiling point of water (dodecane: ~216 degrees C; decane: 174 degrees C; toluene: ~111 degrees C; xylene: ~139 degrees C) (¶ 75-81). The position is therefore taken that Cooper ‘388 is of sufficient specificity to anticipate a process whereby dispersoid having a boiling point greater than that of water, specifically where either dodecane, decane, toluene, or xylene is used. See MPEP 2131.02. Alternatively, to the extent that Cooper ‘388 is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize either dodecane, decane, toluene, or xylene as a dispersoid within Cooper ‘388’s emulsions, thereby predictably affording workable porous particles in accordance with the teachings of Cooper ‘388. Dodecane and decane are “alkane compounds”. Dedecane has a boiling point greater than 100 degrees C than that of water (100 degrees C). There is no apparent difference in structure between the hydrocarbon solvents described by Cooper ‘388 and what is described within the specification (see for instance Table 1) and thus, the solubility characteristics claimed are seen to necessarily be present in the absence of evidence to the contrary.
Regarding Claim 7, in Example 6, an emulsion is placed into a beaker, frozen, and freeze-dried to yield a molded porous body (¶ 115-118), which differs from the subject matter claimed in that it is not indicated whether the body is “film-shaped” (that is, the particular thickness is not described). However, Cooper ‘388 indicates the Cooper ‘388 imposes no particular restriction concerning size/shape. Given such, the creation of a “film shaped” molded body is seen to merely constitute a matter of choice that one of ordinary skill in the art would have found obvious absent particular evidence that a film shaped molded body confers new or unexpected results. See MPEP 2144.04(IV)(B). 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Applicant argues the claimed method produces “a porous material of a water-soluble polymer” whereas Kreider produces a solid film that is not water-soluble. This is not found persuasive. The films of Krieder possess water-soluble polymer and are thus construed as “of a water-soluble polymer”. There is no language within the claims that indicate the porous materials consist of water-soluble polymer or otherwise exclude the additional materials expressly taught by Krieder. There are no limitations within the claims requiring that the porous material be water-soluble. 
With respect to Cooper, Applicant argues Cooper uses freeze-drying which is completely different than what is claimed. This is not found persuasive as the method of Cooper meets all limitations claimed. While Applicant emphasizes that heat is applied within the method claims, the Examiner finds no requirement concerning a particular amount of heat or a particular temperature be achieved. Since heating is considered to be intrinsic or obvious within a freeze-drying process in view of SPScientific
Further with respect to Cooper, Applicant argues Cooper indicates the organic phase may have a boiling point lower than that of water. This is not found persuasive as the Examiner remains of the position that use of solvents with a higher boiling point of water is clearly anticipated by, alternative is obvious in view of, Cooper for reasons set forth above. 
With respect to Loo, Applicant argues Loo uses a hydrophobic polymer and water-soluble polyvinyl alcohol is only used as a surfactant. This is not found persuasive. The porous materials of Loo possess water-soluble polymer and are thus construed as “of a water-soluble polymer”. There is no language within the claims that indicate the porous materials consist of water-soluble polymer or otherwise exclude the additional materials expressly taught by Loo. There are no limitations within the claims requiring that the porous material be water-soluble.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764